Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/8/19(2) and 4/30/2020 has/have been acknowledged and is/are being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRose et al. (U.S. Pat. 8,007,254 hereinafter “LaRose”) in view of Jarvik (U.S. Pat. 5,824,070).
Regarding claim 1, LaRose discloses a mechanical circulatory support device, comprising: an inner housing (e.g. 104) having an inlet end (e.g. 116), an outlet end 
Regarding claim 2, LaRose further discloses including elongate housing portion disposedbetween the rotor and the volute, the elongate housing portion having an inlet end radius and an outlet end radius, the inlet end radius being at least one of larger than and equal to an inner surface radius of the inner housing, and the outlet end radius being larger than the inner surface radius of the inner housing (e.g. see Fig. 12).
Regarding claim 3, LaRose further discloses including a center post extending through at least a portion of the volute and through at least a portion of the elongate housing portion, the center post being downstream from the rotor (e.g. 112).
Regarding claim 4, LaRose further discloses wherein the center post increases in diameter in a direction downstream from the elongate housing portion (e.g. see Fig. 12).
Regarding claim 5, LaRose further discloses wherein the center post is axially aligned with the fluid flow path (e.g. see Fig. 12).
Regarding claim 6, LaRose further discloses wherein the elongate housing portion defines a gap between the rotor and the center post (e.g. see Fig. 12; “general area around the 102b area of the housing portion”).
Regarding claim 7, LaRose further discloses wherein the elongate housing portion includes a first part adjacent the rotor having an outward taper from the inlet end radius, and a second part downstream from the first part and being cylindrical (e.g. see Fig. 9).
Regarding claim 8, LaRose further discloses wherein the outlet port is substantially orthogonal to the longitudinal axis (e.g. see Fig. 14).
Regarding claim 9, LaRose further discloses wherein the rotor is configured to pump a fluid in the direction of the of the fluid flow path (e.g. see Figs. 12-14).
Regarding claim 10, LaRose further discloses including an outer casing coupled to the innerhousing, and wherein the device further includes a stator (e.g. 110) disposed between the inner housing and the outer casing (e.g. see Fig. 12).
Regarding claim 11, LaRose further discloses wherein the outlet port extends in a direction substantially orthogonal to the longitudinal axis (e.g. see Fig. 14).
Regarding claim 12, LaRose discloses a mechanical circulatory support device, comprising: an inner housing (e.g. 104) defining an inlet end (e.g. 116), an outlet end (e.g. near 102b), a flow path there between defining a first longitudinal axis; the flow path further defining a second longitudinal axis orthogonal to the first longitudinal axis and a third longitudinal axis orthogonal to both the second longitudinal axis and the first longitudinal axis (e.g. see Fig. 12), a rotor positioned within the inner housing along the flow path and configured to pump a fluid along the first longitudinal axis, the rotor having a proximal and a distal end (e.g. 108); and a volute in fluid communication with the flow path and downstream of the outlet end, the volute defining a radius, the radius progressively increasing downstream from a position proximate the distal end of the rotor, the outlet port extending in a plane defined by the second longitudinal axis and the third longitudinal axis (e.g. 106). LaRose discloses the claimed invention except for the exact design of the volute.  However, Jarvik teaches that it is known to use a volute with an inner surface having a minimum radius adjacent the rotor and progressively increasing to a maximum radius at the outlet port as set forth in Figures 5 and 7 to provide optimal flow through the device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the volute design as taught by LaRose, with a volute with an inner surface having a minimum radius adjacent the rotor and progressively increasing to a maximum radius at the outlet port as taught by Jarvik, since such a modification would provide the predictable results of a circulatory device with a volute with an inner surface having a minimum radius adjacent the rotor and progressively increasing to a maximum radius at the outlet port to provide optimal flow through the device.
Regarding claim 13, LaRose further discloses wherein the outlet port is offset from the second longitudinal axis by approximately 20 degrees (e.g. see Fig. 14).
Regarding claim 14, LaRose further discloses including an elongate housing portion disposed between the volute and the rotor, the elongate housing portion having an inlet end radius and an outlet end radius, the inlet end radius being at least one of larger than and equal to an inner surface radius of the inner housing, and the outlet end radius being larger than the inner surface radius of the inner housing (e.g. see Fig. 12; “general area around the 102b area of the housing portion”).
Regarding claim 15, LaRose further discloses wherein the elongate housing portion has a length of at least 2.5mm (e.g. 102b).
Regarding claim 16, LaRose further discloses wherein a high stress volume within the elongate housing portion and the volute, at a 3 Liters/minute flow rate and a pressure of 90 mm Hg, is less than 29 mm3 (e.g. Col. 10, ll. 12-17).
Regarding claim 17, LaRose further discloses wherein an area wall shear stress within the elongate housing portion and the volute, at a 3 Liters/minute flow rate and a pressure of 90 mm Hg is less than 38 mm2 (e.g. Col. 10, ll. 12-17).
Regarding claim 18, LaRose further discloses further including a center post extending through at least a portion of the volute and through at least a portion of the elongate housing portion, the center post being downstream from the rotor, and wherein the center post increases in diameter in a direction downstream from the elongate housing portion (e.g. 112).
Regarding claim 19, LaRose further discloses wherein the center post is axially aligned with the fluid flow path, and wherein the elongate housing portion defines a gap between the rotor and the center post (e.g. 112).
Regarding claim 20, LaRose discloses a mechanical circulatory support device, comprising: an inner housing (e.g. 104) having an inlet end (e.g. 116), an outlet end (e.g. near 102b), a volute downstream of the outlet end (e.g. see Fig. 12) having an outlet port orthogonal to the longitudinal axis (e.g. 122), a rotor mounted within the inner housing upstream of the volute and configured to rotate about the longitudinal axis and to pump a fluid along the longitudinal axis (e.g. 108); the volute including an inner surface having a minimum radius the radius progressively increasing downstream from a position proximate the distal end of the rotor (e.g. 106); an elongate housing portion disposed between the volute and the rotor, the elongate housing portion having an inlet end radius and an outlet end radius, the inlet end radius being at least one of larger than and equal to an inner surface radius of the inner housing, and the outlet end radius being larger than the inner surface radius of the inner housing, the elongate housing portion including a first part adjacent the rotor having an outward taper from the inlet end radius, and a second part downstream from the first part and being cylindrical (e.g. see Fig. 12; “general area around the 102b area of the housing portion”); and a center post extending through at least a portion of the volute and through at least a portion of the elongate housing portion (e.g. 112; see Fig. 12). LaRose discloses the claimed invention except for the exact design of the volute.  However, Jarvik teaches that it is known to use a volute with an inner surface having a minimum radius adjacent the rotor and progressively increasing to a maximum radius at the outlet port as set forth in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/REX R HOLMES/Examiner, Art Unit 3792